                     IN THE UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 NAZIR KHAN and IFTIKHAR KHAN,                           Civil Action No. 1:18-cv-05368

                        Plaintiffs,                        Judge Virginia M. Kendall
                                                          Magistrate Judge Maria Valdez
                v.
                                                      MERIT’S MOTION FOR ENTRY OF
 HEMOSPHERE INC., CRYOLIFE INC.,                     JUDGMENT ON SANCTIONS ORDER
 MERIT MEDICAL SYSTEMS, INC. et al.,

                        Defendants.


       Pursuant to Rule 58(a) of the Federal Rules of Civil Procedure, Defendant Merit Medical

Systems, Inc.(“Merit”) moves the Court for entry of judgment in the amount of $95,966.60 in

favor of Merit as subrogee of the Non-Resident Merit Physician Defendants who filed the

Motion for Sanctions (DKT No. 113)and against Plaintiffs, in accordance with the Court’s

Sanctions Order of July 15, 2019 (DKT No. 175). Rule 58(a) requires that all judgments must be

entered as a separate document, except for circumstances not present here. Judgment should

therefore be entered on the Sanctions Order. The original motion for sanctions was filed in the

name of the Non-Resident Merit Physician Defendants (DKT No. 113), but Merit has established

that it paid the fees for which sanctions are sought as part of its indemnification of the Non-

Resident Merit Physician Defendants. Under the doctrine of equitable subrogation, the judgment

memorializing the fee award should properly be in the name of Merit as subrogee and Merit

should be allowed to enforce the judgment. Merit therefore respectfully requests that judgment

in the amount of $95,966.90 be granted in its favor and against Plaintiffs. Pursuant to the

Court’s Standing Order regarding submission of proposed orders for entry by the Court, Merit




                                                 1
will concurrently email a proposed Final Judgment granting this motion to

Proposed_Order_Kendall@ilnd.uscourts.gov in Word format.

Dated: July 23, 2019.               Respectfully Submitted,

                                    VLADIMIR I. AREZINA
                                    VIA Legal, LLC
                                    1237 West Madison Street
                                    Chicago, IL 60607
                                    Telephone: (312) 574-3050
                                    Email: vladimir@arezina.com

                                    WORKMAN NYDEGGER

                                      /s/ Brent P. Lorimer
                                    BRENT P. LORIMER (Admitted Pro Hac Vice)
                                    60 East South Temple, Suite 1000
                                    Salt Lake City, UT 84111
                                    Telephone: (801) 533-9800
                                    FAX: (801) 328-1707

                                    Attorneys for Merit Medical Systems, Inc.




                                               2
                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on July 23, 2019, a copy of the foregoing document

was filed electronically through the Court’s Electronic Case Filing System, and service of this

document is being made upon all counsel of record in this case by the Notice of Electronic Filing

issued through the Court’s ECF System on this date to:

       Nazir Khan
       150 Glen Mora Drive
       Burr-Ridge, IL 60527
       nazirkhanmd2003@yahoo.com

       Iftikhar Khan
       150 Glen Mora Drive
       Burr-Ridge, IL 60527
       MDS082003@yahoo.com

       Melanie Jeanne Chico
       Matthew T. Hays
       Steven McMahon Zeller
       DYKEMA GOSSETT PLLc
       10 South Wacker Drive, Suite 2300
       Chicago, IL 60606
       mchico@dykema.com
       mhays@dykema.com
       szeller@dykema.com

       John Passarelli
       KUTAK ROCK LLP
       1650 Farnam Street
       Omaha, NE 68102
       john.passarelli@kutakrock.com

       Kimberly Michelle Hare
       Kutak Rock LLP
       One South Wacker Drive
       Suite 3910
       Chicago, IL 60606
       kimberly.hare@kutakrock.com




                                               3
John William Bocchino
Beytin, McLaughlin, McLaughlin, O’Hara, Kinman & Bocchino
1063 Maitland Center Commons Blvd
Maitland, FL 32751
jwb@law-fla.com

Chad Michael Skarpiak
Cunningham, Meyer & Vedrine, P.C.
One E. Wacker Drive, Suite 2200
Chicago, IL 60601
cskarpiak@cmvlaw.com

Scott A. Herbert
Cunningham, Meyer & Vedrine, P.C.
4200 Cantera Drive
Suite 112
Warrenville, IL 60555
scott@cmvlaw.com

Scott A. Burow
Eric Allen Zelepugas
Banner & Witcoff, Ltd.
71 South Wacker Drive
Suite 3600
Chicago, IL 60606
sburow@bannerwitcoff.com
ezelepugas@bannerwitcoff.com

Edwin Earl Brooks
George R. Spatz
Sarah Imran Rashid
McGuireWoods LLP
77 West Wacker Drive
Suite 4100
Chicago, IL 60601
ebrooks@mcguirewoods.com
gspatz@mcguirewoods.com
srashid@mdguirewoods.com




                                    4
Eric L. Samore
Kathryn Victoria Long
SmithAmundsen LLC (Chgo)
150 North Michigan Avenue
Suite 3300
Chicago, IL 60601
esamore@salawus.com
klong@salawus.com

Sean Hennessy
McDermott Will & Emery LLP
444 West Lake Street, Suite 4400
Chicago, IL 60606
shennessy@mwe.com

Jennifer M Kurcz
Baker & Hostetler LLP
191 N Upper Wacker Dr.
Suite 3100
Chicago, IL 60606
Email: jkurcz@bakerlaw.com

David A. Roodman
Bryan Cave Leighton Paisner LLP
211 North Broadway
Suite 3600
St. Louis, MO 63102
daroodman@bclplaw.com

Steven Gordon Trubac
Bryan Cave Leighton Paisner LLP
161 North Clark Street
Suite 4300
Chicago, IL 60601
steve.trubac@bclplaw.com



                                   /s/ Brent P. Lorimer




                                      5
